CASE 0:21-cr-00142-DSD-KMM Doc. 25 Filed 07/02/21 Page 1 of 6
CASE 0:21-cr-00142-DSD-KMM Doc. 25 Filed 07/02/21 Page 2 of 6
CASE 0:21-cr-00142-DSD-KMM Doc. 25 Filed 07/02/21 Page 3 of 6
CASE 0:21-cr-00142-DSD-KMM Doc. 25 Filed 07/02/21 Page 4 of 6
CASE 0:21-cr-00142-DSD-KMM Doc. 25 Filed 07/02/21 Page 5 of 6
          CASE 0:21-cr-00142-DSD-KMM Doc. 25 Filed 07/02/21 Page 6 of 6

AO 199C (Rev. 09/08) Advice of Penalties                                                   Saeid Jaberian

                                  Directions to the United States Marshal

          X           The defendant is ORDERED released after processing.

          D           The United States Marshal is ORDERED to keep the defendant in custody until
                      notified by the clerk or judge that the defendant has posted bond and/or
                      complied with all other conditions for release. If still in custody, the defendant
                      must be produced before the appropriate judge at the time and place specified.

          D           The United States Marshal is ORDERED to keep the defendant in custody until
                      notified by the U.S. Probation and Pretrial Services Office that a halfway house
                      bed is available. If still in custody, the defendant must be produced before the
                      appropriate judge at the time and place specified.




                                                     U.S. Magistrate Judge Hildy Bowbeer
                                                           Printed Name and Title




DISTRIBUTION: COURT         DEFENDANT      PRETRIAL SERVICES U.S. ATTORNEY U.S. MARSHAL




Page 6J
